AirShares™ EU Carbon Allowances Fund Exhibit 99.1 Monthly Account Statement For the Month Ended January 31, 2009 Statement of Income (Loss) Income Unrealized Gain (Loss) on Market Value of Futures $ (1,294,853) Unrealized Gain (Loss) on Foreign Currency Translations 169 Interest Income 229 Total Income (Loss) $ (1,294,455) Expenses Unitary Management Fee $ 3,093 Total Expenses 3,093 Net Gain (Loss) $ (1,297,548) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/01/09 $ 5,051,825 Net Gain (Loss) (1,297,548) Net Asset Value End of Period $ 3,754,277 Net Asset Value Per Unit (200,040 Units) $ 18.77 To the Shareholders of AirShares™ EU Carbon Allowances Fund : Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2009 is accurate and complete. /s/ David W. Jaffin David W. Jaffin Chief Financial Officer XShares Advisors LLC, Sponsor of AirSharesTM EU Carbon Allowances Fund XShares Advisors LLC 420 Lexington Avenue Suite 2550 New York, New York 10170
